



Exhibit 10.1


Third Amendment to the Amended And Restated
Limited Partnership Agreement
of
Carter Validus Operating Partnership II, LP
In accordance with Section 4.4.C (Issuance of REIT Shares or Other Securities by
the General Partner), Section 5.4 (Additional Partnership Interests), Section
7.1 (Management), including in particular clauses (21) (regarding the authority
of the General Partner to issue additional Partnership Interests) and (23)
(regarding the amendment and restatement of Exhibit A), and Section 7.3.D
(regarding the General Partner’s authority to unilaterally amend the Partnership
Agreement in the circumstances set forth in such Section) of the Amended and
Restated Limited Partnership Agreement, dated June 10, 2014, as amended by that
First Amendment thereto, dated December 28, 2015 and that Second Amendment
thereto, dated February 9, 2017 (the “Partnership Agreement”), of Carter Validus
Operating Partnership II, LP, a Delaware limited partnership (the
“Partnership”), the Partnership Agreement is hereby amended, effective February
21, 2018 (the “Effective Date”), by this Third Amendment (this “Third
Amendment”) to reflect certain changes in share classification of Carter Validus
Mission Critical REIT II, Inc., a Maryland corporation holding both general
partner and limited partner interests in the Partnership (the “General
Partner”). Carter Validus Advisors II, LLC, a Delaware limited liability company
holding a special limited partner interest in the Partnership (the “Special
Limited Partner”) joins in this Third Amendment to acknowledge its necessity but
acknowledges that its consent is not needed to adopt this Third Amendment.
Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Partnership Agreement. References to sections refer to Sections of
the Partnership Agreement unless otherwise specified.
Recitals
WHEREAS, prior to the date hereof, pursuant to the Second Articles of Amendment
and Restatement of the General Partner, as supplemented, 500,000,000 of its
shares were designated common stock, of which 200,000,000 shares were classified
as Class A Common Stock, $0.01 par value per share (the “Class A Common Stock”),
200,000,000 shares were classified as Class T Common Stock, $0.01 par value per
share (the “Class T Common Stock”) and 100,000,000 shares were classified as
Class I Common Stock, $0.01 par value per share (the “Class I Common Stock”);
WHEREAS, the General Partner has filed, prior to the date hereof, Articles
Supplementary to reclassify 25,000,000 authorized but unissued shares of Class A
Common Stock as shares of Class T2 Common Stock, $0.01 par value per share, of
the General Partner (the “Class T2 Common Stock”), 25,000,000 authorized but
unissued shares of Class T Common Stock as shares of Class T2 Common Stock, and
25,000,000 authorized but unissued shares of Class I Common Stock as shares of
Class I Common Stock, with the preferences, rights, voting powers, restrictions,
limitations as to dividends and other distributions, qualifications, or terms or
conditions of redemption described therein; and


1

--------------------------------------------------------------------------------





WHEREAS, the parties hereto desire to reflect certain changes in share
classification and other changes by amending the Partnership Agreement by
entering into this Third Amendment.
Amendment
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:
1.
Amendments to Section 1.1.

1.1.
Additional Defined Terms. The following are hereby added as additional defined
terms in Section 1.1:

“Class T2 REIT Shares” means the REIT Shares classified as “Class T2 Common
Stock” in the Charter.
“Class T2 OP Unit” means an OP Unit entitling the holder thereof to the rights
of a holder of a Class T2 OP Unit as provided in this Agreement.
1.2.
Amended Defined Terms. The following defined terms in Section 1.1 are hereby
amended and restated in their entirety as follows:

“Gross Proceeds” means the aggregate purchase price of all shares of Common
Stock sold for the account of the General Partner through an Offering, without
deduction for Organization and Offering Expenses. For the purpose of computing
Gross Proceeds, the purchase price of any share of Common Stock for which
reduced selling commissions or dealer manager fees are paid to (i) SC
Distributors, LLC or any successor dealer manager to the General Partner or (ii)
a broker-dealer (where net proceeds to the General Partner are not reduced (for
example, as described in the General Partner’s Prospectus under “Plan of
Distribution – Special Discounts” and “Plan of Distribution – Volume
Discounts”)), other than as a result of an offering price that is less than that
for the Class A REIT Shares as a result of the pricing attributes of the Class I
REIT Shares, Class T REIT Shares or Class T2 REIT Shares as described in the
General Partner’s Prospectus, shall be deemed to be the full amount of the
offering price per share of Common Stock pursuant to the Registration Statement
for such Offering without reduction.
“REIT Share” means a share of Common Stock, par value $0.01 per share, of the
General Partner, including Class A REIT Shares, Class I REIT Shares, Class T
REIT Shares, and Class T2 REIT Shares.
2.
Amendment to Section 4.2. Section 4.2 is hereby amended by inserting “Class T2
OP Units,” immediately before “and Class T OP Units.”

3.
Amendment to Section 4.9. Section 4.9 is hereby amended by adding subsections
(g), (h) and (i) to read as follows:



2

--------------------------------------------------------------------------------





(g) 3.00% selling commissions for each Class T2 OP Unit (other than Class T2 OP
Units issued in connection with Class T2 REIT Shares purchased through the
General Partner’s distribution reinvestment plan)
(h) 2.50% dealer manager fee for each Class T2 OP Unit (other than Class T2 OP
Units issued in connection with Class T2 REIT Shares purchased through the
General Partner’s distribution reinvestment plan)
(i) 1.0% distribution and servicing fee for each Class T2 OP Unit (other than
Class T2 OP Units issued in connection with Class T2 REIT Shares purchased
through the General Partner’s distribution reinvestment plan).
4.
Amendment to Section 5.1. Section 5.1.G is hereby amended and restated in its
entirety as follows:

G. Special Fees. Consistent with Section 4.9, if the Partnership directly or
indirectly incurs Special Fees, (i) Available Cash or Net Sales Proceeds, as the
case may be, available for distribution under this Section 5.1 shall be
increased by the Special Fees to the extent that Available Cash or Net Sales
Proceeds have been previously reduced by such fees; and (ii) the amounts
otherwise distributable among the Classes of OP Units shall then be reduced to
reflect their appropriate shares of the Special Fees. For example, if the
Partnership has Available Cash of $1,000 after taking into account a
distribution and shareholder servicing fee of $200 that is required to be borne
entirely by the Partners holding Class T OP Units and Class T2 OP Units,
Available Cash shall be increased to $1,200 for purposes of this Section 5.1 and
the amounts otherwise distributable to the Class T OP Units and Class T2 OP
Units under this Section 5.1 shall be reduced by $200.
5.
Amendment to Section 8.6.A. Section 8.6.A is hereby amended by inserting “Class
T2 OP Units,” immediately before “and Class T OP Units”

6.
Amendment to Exhibit A. Exhibit A is amended to reflect the existence of Class
T2 OP Units, and the General Partner shall henceforward continue to update
Exhibit A as appropriate to reflect the issuance of additional Partnership
Units.

7.
Amendment to Exhibit B.

7.1.
The following text is added as flush language immediately after paragraph 1(b)
of Exhibit B:

For purposes of subparagraphs 1(a) and 1(b), Partners holding a class or series
of Partnership Units that are burdened by Special Fees that are not applicable
to all Partnership Units within such class (such as the distribution and
servicing fee described in the General Partner’s Prospectus, which is not
applicable to Class T OP Units or Class T OP Units corresponding to Class T REIT
Shares or Class T2 REIT Shares, as applicable, purchased through the General
Partner’s dividend reinvestment plan), shall also be deemed to be a separate
Partner with respect to each group of such class or series of Partnership Units.


3

--------------------------------------------------------------------------------





8.
Amendment to Exhibits C and D. Exhibit C and Exhibit D are each hereby amended
by inserting “[Class T2]” between “[Class I]” and “[Class T]” in each instance
where “[Class I][Class T]” occurs.

9.
Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

10.
Continuation of Partnership Agreement. The Partnership Agreement and this Third
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Partnership Agreement and this Third Amendment were
contained in one document. Any provisions of the Partnership Agreement not
amended by this Third Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the date hereof. In
the event of a conflict between the provisions of this Third Amendment and the
Partnership Agreement, the provisions of this Third Amendment shall control.

[Signature Page Follows]




4

--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have executed this Third Amendment as of
the Effective Date.


 
GENERAL PARTNER:


CARTER VALIDUS MISSION CRITICAL
REIT II, INC., a Maryland corporation




By:    /s/ John E. Carter
      John E. Carter
      Chief Executive Officer




Acknowledged:


SPECIAL LIMITED PARTNER:


CARTER VALIDUS ADVISORS II, LLC, a Delaware limited liability company




By:    /s/ Lisa A. Drummond
     Lisa A. Drummond
     Chief Operating Officer and Secretary






 
 







[Signature Page to Third Amendment to the Amended And Restated Limited
Partnership Agreement of Carter Validus Operating Partnership II, LP]